DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed on 3/13/2020 was accepted and entered.  Accordingly, claim(s) 1-10 has/have been amended.  No claim(s) has/have been cancelled.  No claim(s) has/have been newly added.  Thus, claims 1-10 are currently pending in this application.  Changes have been made to the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
The claims cover any and all ways of determining a signal-to-noise ratio of the image. The specification describes the result (“an averaging array is defined, within which the SNR is determined as a value for all pixels contained therein;” “calculation step is carried out at all positions;” pg. 9, lines 5-18), but does not show how to achieve the result. “[I]t is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant has possession of it” (Federal Register. Vol. 84, No. 4. January 7, 2019. Notices. Pgs. 61-62). “[T]he specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus” (“Supplemental Examination Guidelines for Determining Compliance with 35 USC 112 and for treatment of Related Issues in Patent Applications” Federal Register. Vol. 76, No. 27. February 9, 2011. Notices. Pgs. 7162-7175). The specification does not disclose possession of any particular way of determining the parameter and fails to provide adequate written description of the invention as claimed.
Claims 1-6 and 8-10 cover any and all ways of carrying out an edge recognition on the image; however, the specification provides only one way of performing edge recognition using the canny algorithm (pg. 10, lines 22-23) and there is no evidence that the specification contemplated a more generic way of performing edge recognition. 
The claims cover any and all ways of calculating a quality value of the imaging plate on the basis of the signal-to-noise ratio of the image or/and on the basis of the recognized edge structure; however, the specification only provides one way of ascertain quality, which is based on ratio of marked pixels vs all pixels (pg. 8, lines 7-10) and there is no evidence that the specification contemplated a more generic way of calculating a quality value of the imaging plate on the basis of the signal-to-noise ratio of the image or/and on the basis of the recognized edge structure. “[T]he specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus” (“Supplemental Examination Guidelines for Determining Compliance with 35 USC 112 and for treatment of Related Issues in Patent Applications” Federal Register. Vol. 76, No. 27. February 9, 2011. Notices. Pgs. 7162-7175). The written description requirement was not satisfied, because the specification does not provide sufficient evidence that the inventor invented the generic claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with errors.  The claims should be revised carefully to correct the numerous errors.  Examples of some unclear, inexact, or verbose limitations in the claims are: 
Claim 1 recites the limitation "the recognized edge structure" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 further limits the determining the signal-to-noise ratio, which was presented in claim 1 as an alternative and is not necessarily required. Claim 3 is unclear since the limitation is not required. A similar issue is present in claims 4-9.
Claim 5 recites “ascertaining a number or/and a size of instances of damage on the basis of.” It is unclear what is damaged. A similar issue is present in claims 6 and 9.
Claim 6 recites “a recognized edge structure;” however, this element has previously been recited in claim 1.
Claim 9 is unclear as it seems to require the signal-to-noise ratio and edge recognition, which previously were presented as and/or. It is unclear whether this further 

The following is a quotation of 35 U.S.C. 112(d):

Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 depends from claim 1, but does not further limit the method of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crucs (US 2010/0266187) in view of Salvara et al. (“Digital Radiographic Systems Quality Control Procedures,” June 3, 2011, 14 pages, Athens, Greece.) and Newman et al. (US 5,420,441).

Regarding claims 1 and 6-10, Crucs teaches a method for determining quality of an imaging plate (Abstract), the method comprising: 
carrying out an exposure of the imaging plate ([0036]); 
carrying out a scan of the imaging plate in order to determine an image ([0041]); and 
calculating a quality value of the imaging plate on the basis of the percentage of flawed pixels ([0063]).  
Crucs does not teach determining a signal-to-noise ratio of the image or/and carrying out an edge recognition on the image and the quality value of the imaging plate being calculated on the basis of the signal-to- noise ratio of the image or/and on the basis of the recognized edge structure. However, Salvara teaches that signal-to-noise ratio is proportional to image quality (pg. 57) and Newman teaches determining signal-to-noise and determining image quality based on signal-to-noise (col. 6, lines 37-47).  Therefore, it would have been obvious to one of ordinary skill at the time of the invention to have include in the method of Crucs determining a signal-to-noise ratio of the image and having the quality value of the imaging plate be calculated on the basis of the signal-to- noise ratio to achieve the predictable results of calculating the image quality of the imaging plate.
Claims 6-9 do not further limit the alternative of determining and using signal-to-noise as claimed. 

Regarding claim 2, Crucs teaches. the carrying out the exposure comprises setting a specific distance between the plate and a recording device (Fig. 1).  In the alternative, if it is found that Crucs does not teach setting a specific distance between the plate and the recording device; then, the Examiner is taking Official Notice that it is well known in the art to set a specific distance between the plate and the recording device, for the benefit of improving consistency of the detecting system. Therefore, it would have been obvious to one of ordinary skill at the time of the invention to have distance between the plate and the recording device set for the benefit of improving consistency of the detecting system.

Regarding claim 3, Newman, as modified above, further the determining the signal-to-noise ratio comprises applying a mask filter (lead masked test target).  

Regarding claim 4, Newman, as modified above, further teaches the determining the signal-to-noise ratio comprises determining a local signal-to-noise ratio for one or more segments of the image (col. 12, lines 31-46).  

Regarding claim 5, Newman, as modified above, further teaches ascertaining a number or/and a size of instances of damage on the basis of a local signal-to-noise ratio for one or more segments of the image (col. 12, lines 31-46).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carolyn Fin whose telephone number is (571)270-1286. The examiner can normally be reached Monday, Wednesday, and Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN FIN/Examiner, Art Unit 2884